Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-31-2002

USA v. Moore
Precedential or Non-Precedential:

Docket 1-3211




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Moore" (2002). 2002 Decisions. Paper 78.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/78


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                     NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT

                              ___________

                              No. 01-3211
                              ___________


                     UNITED STATES OF AMERICA

                                 v.

                        JASON WAYNE MOORE,
                                              Appellant

          _______________________________________________

          On Appeal from the United States District Court
                   for the District of New Jersey
                   D.C. Criminal No. 01-cr-00022
                    (Honorable Joseph E. Irenas)
                        ___________________


                      Argued October 12, 2001

Before:   BECKER, Chief Judge, SCIRICA and GREENBERG, Circuit Judges

                     (Filed: January 31, 2002)


CHRISTOPHER H. O'MALLEY, ESQUIRE (ARGUED)
Office of Federal Public Defender
800 Hudson Square, Suite 350
Camden, New Jersey 08102

     Attorney for Appellant


RICARDO SOLANO, JR., ESQUIRE (ARGUED)
Office of United States Attorney
970 Broad Street, Room 700
Newark, New Jersey 07102

     Attorney for Appellee

                           ______________

                         MEMORANDUM OPINION
                           ______________
SCIRICA, Circuit Judge.

     Jason Moore pled guilty under a plea agreement to the misdemeanor of
manufacturing paper similar in size to U.S. currency (18 U.S.C.   491).
He was
sentenced to 12 months' imprisonment, one year supervised release, a $25
assessment and
restitution of $320 to Six Flags Great Adventure Theme Park.
     The issue on appeal is whether the District Court erred in not
applying the minor
role deduction under U.S.S.G.   3B1.2. We will affirm.
                                I.
     Moore was involved in a counterfeit money operation led by David
Delisi that also
involved Kirsten Kirch and two other juveniles. On July 19, 1999, Moore,
Delisi and one
of the juveniles passed three counterfeit $20 Federal Reserve notes at a
convenience store
in Jackson, New Jersey. Joined by Kirch and the other juvenile, they
subsequently passed
a total of 16 counterfeit $20 notes at Six Flags Great Adventure Theme
Park in Jackson.
     Delisi accepted responsibility as the leader of the operation. He
created the
counterfeit notes at his home using a personal computer, scanner, printer
and paper cutter.
Moore assisted in manufacturing by cutting sheets of counterfeit notes
into individual
notes. With Moore's assistance, Delisi created $2000 in counterfeit $20
notes.
     The statutory maximum sentence under 18 U.S.C.   491(b) is 12 months'
imprisonment. Moore's base offense level was 9. U.S.S.G.     2B5.1. In
his plea
agreement, Moore stipulated to an offense level of 15 for his involvement
in
manufacturing counterfeit currency.   U.S.S.G.   2B5.1(b)(2). Two levels
were reduced
because Moore had clearly accepted responsibility for his actions.
U.S.S.G.   3E1.1(a).
With an adjusted offense level of 13 and a Criminal History Category of I,
Moore's
sentencing guideline range was 12 to 18 months' imprisonment. The
sentencing judge
denied Moore's motion for a minor role deduction under U.S.S.G.   3B1.2
and sentenced
Moore to 12 months' imprisonment.
                               II.
     Moore contends the denial of his   3B1.2 motion was not factually
supported. We
review   3B1.2 denials based on allegedly faulty factual findings for
clear error. United
States v. Isaza-Zapata, 148 F.3d 236, 237 (3d Cir. 1998) (citing United
States v. Bierley,
922 F.2d 1061, 1064 (3d Cir. 1990)). A "minor role" deduction is
applicable when the
defendant was less culpable than most of the other participants. U.S.S.G.
  3B1.2,
Application Note 3. Sentencing courts have broad discretion in applying
3B1.2, "and
their rulings are left largely undisturbed by the courts of appeal."
Isaza-Zapata, 148 F.3d
at 238. The factual determination depends on "(1) the defendant's
awareness of the
nature and scope of the criminal enterprise; (2) the nature of the
defendant's relationship
to the other participants; and (3) the importance of the defendant's
actions to the success
of the venture." United States v. Brown, 250 F.3d 811, 819 (3d Cir.
2000). These factors
should be weighed comparatively between the defendant and other
participants. Id. at
819. The record supports the sentencing court's determination that Moore
was not less
culpable than most of the participants involved in the criminal conduct.
We see no clear
error.
     Moore also contends the District Court mistakenly believed a   3B1.2
deduction
could not be granted in a misdemeanor conviction. This claim is
meritless.
                               III.
     For the foregoing reasons, we will affirm the judgment of conviction
and sentence.
TO THE CLERK:

         Please file the foregoing opinion.




                            /s/Anthony J. Scirica
                             Circuit Judge